Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 12, and 17 are amended. Claims 1-20 are pending. 
The following rejections are withdrawn in view of the amendments filed on: 11/05/2021:

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Swerdlow et al (US Patent: 9977781, issued: May 22, 2018, filed: Oct. 21, 2016) in view of Hamid et al (US Patent: 9098488, issued: Aug. 4, 2015, filed: Apr. 3, 2011).
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Swerdlow et al (US Patent: 9977781, issued: May 22, 2018, filed: Oct. 21, 2016) in view of Hamid et al (US Patent: 9098488, issued: Aug. 4, 2015, filed: Apr. 3, 2011) in view of Kim (US Application: US 2002/0078092, published: Jun. 20, 2002, filed: Jul. 27, 2001).
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Swerdlow et al (US Patent: 9977781, issued: May 22, 2018, filed: Oct. 21, 2016) in view of Hamid et al (US Patent: 9098488, issued: Aug. 4, 2015, filed: Apr. 3, 2011) in view of Kidwai et al (US Application: US: 20160019205, published: Jan. 21, 2016).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-16 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

With regards to claim 12, the claim recites “a computer-readable storage device”, which is not specifically defined in the specification in a manner that would preclude the term from encompassing signals. The examiner notes that a different term “computer readable storage medium” is defined to address this matter in the specification, however the claim as currently claimed does not use this exact phrase. Thus, the claim is not statutory for including signal per se. 

See MPEP 2106
“Claim interpretation affects the evaluation of both criteria for eligibility. For example, in Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017), claim interpretation was crucial to the court’s determination that claims to a "machine-readable medium" were not to a statutory category. In Mentor Graphics, the court interpreted the claims in light of the specification, which expressly defined the medium as encompassing "any data storage device" including random-access memory Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility”.

With regards to claims 13-16, they depend upon claim 12, however they do not resolve the deficiencies of claim 12, and thus, they are rejected under similar rationale.

Allowable Subject Matter
Claims 1-11 and 17-20 are allowed.

Response to Arguments
The prior rejections are withdrawn in view of the filed amendments (on 11/05/2021), and thus applicant’s arguments/remarks regarding the prior issued rejections are moot. However, the examiner respectfully points out that new 35 USC 101 rejections are applied (with regards to claims 12-16). It is noted that although the specification defines the term “computer readable storage medium”, the specific phrase used in claim 12 is “computer readable storage device”, and thus this difference causes the claimed “computer readable storage device” to be interpreted (in view of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILSON W TSUI/Primary Examiner, Art Unit 2178